Untermyer, J.
(concurring in result). I am unable to concur in the opinion of Mr. Justice Merrell because it decides that chapter 637 of the Laws of 1932 did not extend to the Transit Commission. It seems to me that the Transit Commission was included within the terms “ officers and employees performing or engaged in state or county business or functions, whose compensation, wholly or in part, is paid out of the city treasury.” I concur in the result, however, upon the ground that chapter 178 of the Laws of 1934, by transferring from the board of aldermen to the board of estimate and apportionment of the city of New York the power to fix salaries and at the same time omitting all reference to persons performing “ State ” functions, by implication repealed chapter 637 of the Laws of 1932. Thereafter only the salary of persons “ performing or engaged in city or county business or functions ” was subject to the control of the board of estimate and apportionment.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with fifty dollars costs. Settle order on notice.